Citation Nr: 0011696	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-250 88	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to March 
1970, with service in the Republic of Vietnam (RVN) from 
October 1965 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1994, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied, among others, the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran subsequently perfected an appeal of that 
decision.

In a June 1997 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty in the Republic of 
Vietnam from October 1965 to October 1966.  His commendations 
include the Vietnam Service Medal, the Vietnam Campaign Medal 
and the National Defense Service Medal.  His military 
occupational specialty (MOS) was a welder and a combat 
construction specialist.  His unit assignment was with the 
557th Engineering Company and the 558th Engineering Battalion 
headquartered at Long Binh.  

3.  The veteran has a current medical diagnosis of PTSD.

4.  The veteran's claimed in service stressors are not 
substantially corroborated by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the veteran must initially meet his obligation of 
submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an in service stressor, and 
medical evidence of a nexus between his service-related 
stressors and the current PTSD disability.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Caluza, supra.  For purposes 
of determining whether a claim is well grounded, the evidence 
submitted is generally presumed to be credible.  See 
Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  The veteran has asserted 
stressors based on his service in Vietnam, and several 
medical professionals have diagnosed him with PTSD as a 
result of several of his alleged stressors, presuming this 
evidence to be credible as required for well-groundedness 
purposes, the Board finds that the veteran has submitted a 
well-grounded claim of entitlement to service connection for 
PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The medical evidence of record contains multiple psychiatric 
diagnoses for the veteran, most not being PTSD.  However, in 
September 1997 a vet center counselor noted that the 
veteran's symptoms were consistent with PTSD, and several 
prior treatment documents note a diagnosis of PTSD along with 
other diagnoses.  Accordingly, the veteran has presented 
evidence of a current diagnosis of PTSD.  However, the Board 
notes that only one of the veteran's sporadic diagnoses of 
PTSD mention a stressor, and the only stressor mentioned is 
the veteran's allegation that he witnessed the shooting of 
Vietnamese children while serving in Vietnam.  Accordingly, 
regardless of whether his other stressors are verified, they 
are not related to any of his diagnoses of PTSD, and his 
claim of entitlement to PTSD would fail on that basis.  

Turning to a discussion of the validity of the averred 
stressors, the evidence necessary to establish that a claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a veteran is found to have served in a combat 
situation, stressors related to that combat experience may be 
verified solely by the veteran's satisfactory lay testimony; 
however, non-combat related stressors require corroboration 
before they can be accepted as having actually occurred.  See 
Cohen v. Brown, supra; 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1999).  

In the present case, the veteran has averred the following 
stressors: (1) either witnessing or participating unwillingly 
in the shooting deaths of children from in a Vietnamese 
village, (2) having his friend "Redsy," a private first 
class, killed in December 1965 when he was ambushed while 
transporting an officer's household furniture for shipment to 
the states, (3) having his friend "Tom," a private first 
class, killed in February 1966 when a truck he was working on 
exploded because it was booby-trapped, and (4) being blown 
off a bridge he was working on by a mortar explosion, 
resulting in hearing loss, shrapnel injury to his jaw and 
hospital treatment.  Upon repeated requests, the veteran was 
unable to remember either Tom or Redsy's surnames or any 
additional details surrounding his stressors.  

Service personnel records indicate that the veteran served in 
the 557th Engineering Battalion and Companies A and HHC of 
the 558th Engineering Battalion primarily as a welder or 
combat construction specialist.  He received the National 
Defense Service Medal, the Vietnam Service Medal, and the 
Vietnam Campaign Medal.  The RO contacted U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) regarding 
corroboration of the veteran's stressors and information 
concerning the actions of his unit during his service in 
Vietnam.  USASCRUR responded with the unit history of the 
557th Engineering Company and extracts from the Operational 
Reports and Lessons Learned (OR-LL) submitted by the 
headquarters of both the 557th Engineering Company and the 
558th Engineering Battalion from October 1965 to October 
1966.  The OR-LL reported insignificant enemy interference 
with unit activities for the period ending April 30, 1966, 
and included no documentation regarding a bridge being 
destroyed by artillery.  These records document the progress 
made in building a variety of combat support and non-combat 
related structures such as cantonments, airfields, heliports, 
mess halls, drainage systems, and more.  

Without the last names of the veteran's identified friends, 
the USASCRUR was unable to confirm their casualty status.  
However, the records submitted did not document any deaths in 
the unit in December 1965 or April 1966.  The only documented 
deaths were a two man reconnaissance team in June 1966 and 
two casualties from shelling in Lai Kai in August 1966.  The 
reconnaissance team was identified as a non-commissioned 
officer and a lieutenant.  While the evidence submitted 
documents some enemy contact, the overall description of the 
veteran's units activities do not support a finding that he 
engaged in combat while in Vietnam, in fact, for most of his 
tour there, the documentation notes that enemy interference 
was insignificant.  He did not serve in a combat unit, only a 
combat support unit, and his military occupational 
specialties were not combat related.  Accordingly, the Board 
finds that the veteran did not engage in combat with the 
enemy, and therefore, his stressors cannot be verified by lay 
testimony alone, but must be corroborated somehow. 

With regard to corroboration, there is no indication in the 
evidence of record, including the documentation from 
USASCRUR, that the veteran's stressors occurred.  Initially, 
there is no evidence that he or any part of his unit ever 
participated in the murder of Vietnamese children in a 
village or even participated in clearing a village  Moreover, 
the veteran has not provided any corroboration of this event 
by way of lay statements from other persons who witnessed or 
participated in the experience.   

As for the deaths of Tom and Redsy, none of the documented 
casualties match the evidence provided by the veteran 
concerning the dates or the nature of their deaths.  
Moreover, two of the identified deceased do not match the 
rank of his friends as reported by the veteran.  The veteran 
submitted pictures of two soldiers which he identified as Tom 
and Redsy.  However, these pictures do not corroborate their 
death, and, at best, merely indicate that they served in 
Vietnam at the same time as the veteran.  Thus, these 
stressors are not verified.  

Turning to his stressor of being blown off the bridge and 
injured, he submitted a picture of a bridge which appears to 
be damaged in the middle.  However, there is no indication 
based on that picture that the bridge was blown up, or that 
the veteran was involved in any way with the damage to the 
bridge.  Service medical records contain no indication that 
the veteran was injured in an explosion, and the records 
submitted by USASCRUR documenting the unit's activities fail 
to note any damage to a bridge being constructed.  Although 
the veteran submitted lay statements from his ex-wife and his 
mother asserting that he was injured in Vietnam, these 
statements are dated in July 1981, almost fifteen years after 
his service in Vietnam and are not as credible as records 
made contemporaneous with the period.  Moreover, his mother's 
statement does not indicate what the injuries were, when they 
occurred or how they occurred.  She merely states that he was 
injured.  The statement by the veteran's ex-wife asserts that 
he was hit by shrapnel which was imbedded in his shoulder, 
face and jaw.  However, she also does not identify how and 
when this occurred.  Additionally, aside from the absence of 
in-service documentation of this injury, none of the post-
service medical evidence indicates the presence of shrapnel 
wounds to his shoulder, face or jaw.  Accordingly, the Board 
finds that this stressor has not been corroborated by the 
evidence of record.  Consequently, the veteran has not 
presented evidence of a verified stressor upon which a 
diagnosis of PTSD could be based.

Having reviewed the record, the Board concludes that the 
evidence does not support a verified stressor, and it is 
questionable as to whether any stressor has been related to 
his diagnosis of PTSD.  Therefore, the veteran's claim of 
entitlement to service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

